Title: From Thomas Jefferson to Elbridge Gerry, 11 May 1785
From: Jefferson, Thomas
To: Gerry, Elbridge



Dear Sir
Paris, May 11, 1785.

Your favour of February 25th came to hand on the 26th of April. I am not a little at a loss to devise how it has happened that mine of November 11th, which I sent by colonel Le Mair, and who I know arrived at New-York the 15th of January, should have been so long kept from your hands as till the 25th February. I am much afraid that many letters sent by the same hand have experienced the same delay, and among these a public letter from the commissioners to congress, which we do not yet know that they have ever received, any more than the subsequent ones sent regularly by every packet since. We are told that this government will in the course of the ensuing months remove their packets to Havre, which will facilitate the conveyance through the posts to the packets, but most of all will enable us to forward packages too heavy for the post. That port is more convenient too for our trade while at peace with England. The marquis de Lafayette, whose zeal for America is great, expressed to me a desire of endeavouring to obtain it as a free port, and asked my opinion. I knew that it would be disagreeable to the government that free ports, round which is drawn a wall of separation from the country in which they are, from which commodities are not permitted to be sold to the interior country, and which in fact are restrained to the sole office of an entrepot, were of little value to us, because our merchants will never find it answer their account to unship their produce merely to ship it again for another market. They must always know beforehand where they can sell, and carry directly thither. I therefore recommended to the marquis not to attempt it, that by asking small favours we should weaken our pretensions to great ones, and that I wished him to reserve his efforts and influence for the great objects of our mission. I think he will do it, as nothing seems to be nearer his heart than the serving America. As yet nothing has been opened here; the times did not admit it. The arrêt on the West India commerce last winter raised a furious tempest against the minister. It has been with difficulty that he could keep the ground which that had gained. The storm is not yet over, but its force is  so far spent that I think there is little danger of the merchants forcing him to retract: but whether more can be got is a desperate question; it shall be tried when circumstances are ripe for it. The marquis has showed his attention to us in another instance, as you will see by a contract for the supply of whale oil, which Mr. Adams carries over. There were circumstances in this which were not as precise as could have been wished, but as it will rest with our merchants to accept or to refuse the contract, I thought it worth concluding; on which question the marquis was so good as to consult Mr. Adams, sen. and myself. I have great reason to be grateful to my friends in congress for the partialities so often shown me in their European appointments. I will endeavour honestly to deserve them, and shall be supremely rewarded if I can give them content. Mr. Adams sets out in a few days for London: on him we shall rest the desperate task of negotiation with that court. Perhaps the just resentment lately excited in America by their conduct and the probability of our acting as a nation by retaliating measures may induce them to lend a listening ear to equal propositions. I have much feared that their measures and their temper would lead towards hostilities. As yet we ought not to think of war with a powerful nation: there are, to be sure, measures which would force it on us. Under the possibility of this event, we were anxious to obtain a right of selling prizes in war in the Prussian ports, and the cession of this point by the king may in that case have the most important consequences. Great Britain has but two resources for naval stores, America and Russia. The first of these ceases to be open to her in case of a war with us, and we can in a great measure intercept her supplies from Russia, possessing protection and a free sale in the Prussian ports. It will employ a respectable part of her naval force to protect her supplies from that quarter. Much could have been done against her in this way in the last war, had we possessed this privilege. We are glad also to close this treaty on account of the respect paid to whatever the king of Prussia does. Of all the powers not holding American territory, a connexion with him will give us the most credit.
I think it probable that the peace will be kept in Europe, at least between the emperour and Dutch. This country has just lost a great statesman in the duke de Choiseul. Though out of the administration, he was universally esteemed, and always supposed to be in the way of entering into it again. He died two days ago.
I pray you to write to me as often as you can find time. I will  be punctual in returning it. Besides the public transactions of America, the objects of the different parts of congress, their workings and counterworkings, what you refuse to do as well as what you do will be most interesting to me. A dry reading of the journals does not give that intimate knowledge of their dispositions, which may enable one to act to their wishes in cases unprovided for. This will be delivered you by young Mr. Adams. His being the son of your particular friend renders unnecessary from me those commendations of him which I could with truth enter into. I congratulate your country on their prospect in this young man. I pray you to believe me with much sincerity, Your affectionate friend and servant,

Th: Jefferson

